United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1506
Issued: March 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 12, 2010 appellant, through her attorney, filed a timely appeal from the Office of
Workers’ Compensation Programs’ March 26, 2010 merit decision denying her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury to her neck and arm in the performance of duty.
FACTUAL HISTORY
On May 9, 2003 appellant, a 38-year-old transportation security screener, filed a
traumatic injury claim under File No. xxxxxx486, alleging that she sustained injuries to her right
shoulder while lifting a bag. The claim was accepted for right shoulder impingement, right

rotator cuff tear, right shoulder bursitis, cervical strain and right elbow epicondylitis.1 Appellant
returned to limited duty on October 11, 2008.
On June 30, 2009 appellant filed a recurrence, alleging that she experienced an increase
in arm and neck pain as a result of her ongoing limited-duty activities. Her arms had to hang at
her sides all day because her work chair provided insufficient support for them. Appellant had to
turn her head constantly while sitting in one position for hours at a time and assisting travelers.
Appellant submitted a May 26, 2009 report from Dr. Robert Marc Fumich, a Boardcertified orthopedic surgeon, who treated her following right rotator cuff repair under a prior
claim. On examination, Dr. Fumich found full active and passive range of motion (ROM) in the
right shoulder. In a June 23, 2009 report, he stated that appellant appeared wearing a neck collar.
Appellant described two weeks of recurrent severe neck symptoms, with numbness in the right
arm. Examination revealed spasm with decreased motion and triceps were decreased. On
June 24, 2009 Dr. Fumich recommended that appellant stop working as of June 25, 2009 until
approximately August 1, 2009 due to severe neck and shoulder pain.
Appellant filed claims for compensation for total disability for the period beginning
June 25, 2009. The record also contains a July 15, 2009 functional capacity evaluation.
In a July 23, 2009 statement, appellant noted that she missed work due to pain and
numbness in her right arm and her inability to turn her head because of stiffness and pain in her
neck. She described her daily work activities in her limited-duty job, which she alleged
contributed to increased pain. Appellant was required to sit on a stool for hours at a time. Her
arms hung down because the stool provided no support for them. Appellant also had to lean
forward to rest her arms on a wooden podium, resulting in numbness in her arms and a stiff neck.
She was required to use her arms and turn her head constantly to point or communicate with
people of other languages and to direct travelers toward their luggage. In June, the pain
allegedly became so severe that appellant was in tears most of the time.
On August 7, 2009 the Office determined that appellant’s claim constituted an
occupational disease claim, rather than a claim for a recurrence of disability, as she cited new
work activities as the cause of her claimed arm and neck conditions. It opened a new file under
the instant File No. xxxxxx920.
In an August 13, 2009 report, Dr. Fumich described the results of a cervical magnetic
resonance imaging (MRI) scan, which demonstrated a bulging disc at C5-6. Appellant submitted
a September 2, 2009 report from Dr. Jerome B. Yokiel, a Board-certified anesthesiologist. On
examination, Dr. Yokiel found tenderness to palpation in the midline cervical region and pain
with ROM of the cervical spine and right shoulder. He diagnosed shoulder sprain and
dysfunction and cervical radiculopathy.

1

The Office accepted appellant’s January 19, 2003 claim for left lateral epicondylitis under File No. xxxxxx433.
Appellant’s April 29, 2003 traumatic injury claim was accepted for right shoulder strain under File No. xxxxxx524.
On February 22, 2010 the Office consolidated case File Nos. xxxxxx524, xxxxxx468, xxxxxx433 and xxxxxx920
under master File No. xxxxxx433.

2

By letter dated August 19, 2009, the Office informed appellant that the information
submitted was insufficient to establish her claim, noting that there was no medical evidence
based upon a complete and accurate factual history that established a disabling condition
resulting from factors of her federal employment. It informed her that she had 30 days to submit
additional evidence to support her claim.
By decision dated September 22, 2009, the Office denied appellant’s claim, finding that
the medical evidence failed to demonstrate that the claimed arm and neck conditions were caused
by the accepted work-related activities.
On September 24, 2009 appellant, through her representative, requested an oral hearing.
Appellant submitted a September 24, 2009 report from Dr. Fumich, who noted her
continued right shoulder and cervical pain. Dr. Fumich advised that she had increased symptoms
after returning to a new limited-duty job, which required repetitive ROM of the head, neck and
shoulder. He stated that appellant’s chair had no arms, placing her shoulder in a continual
gravity traction position all day and she had to turn her head repeatedly.
On September 29, 2009 Dr. Fumich provided work restrictions, which included limited
head turning and wearing a cervical collar. He recommended that appellant be restricted from
repetitive movement of the wrist and elbow, pulling or lifting more than 10 pounds and pushing
more than 20 pounds two to four hours a day.
On October 15, 2009 Dr. Fumich informed the Office that his recommended restrictions
were in place because of appellant’s multiple recognized orthopedic problems due to
work-related injures including the shoulder, neck and elbows, coupled with the C5-6 disc bulge.
He stated that the restrictions were for prevention of future injuries and to decrease
symptomatology to the involved areas so that she could remain functional with activities of daily
living. In a November 18, 2009 work capacity evaluation, Dr. Fumich stated that his restrictions
were permanent.
On December 7, 2009 the Office informed the employing establishment that it intended
to obtain a second opinion evaluation in order to evaluate whether appellant’s work restrictions
were adequate and to establish the current status of her accepted conditions.
During a January 7, 2009 telephonic hearing, appellant repeated her description of her
limited-duty activities, which included constant turning and moving of her head, neck, shoulders
and arms. Due to the repetitive movement required by her employment, the pain increased to a
point such that she was unable to turn her head or move her arm.
By decision dated March 26, 2010, an Office hearing representative affirmed the
September 22, 2009 decision, finding that the evidence of record was insufficient to establish
that appellant sustained a new injury related to her employment duties leading to a need for
disability from work. He stated that Dr. Fumich’s act of releasing appellant to restricted duty
“would belie the notion that [she] was actually disabled from the work in question or that any
new medical condition occurred.” Noting that the underlying cervical condition was not an
accepted condition in appellant’s prior claims, the hearing representative and Dr. Fumich did not

3

provide evidence as to whether and how appellant’s underlying condition was actually changed
by her work activity.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
Dr. Fumich’s reports generally support appellant’s claim for a new injury. On June 23,
2009 he noted that she had experienced two weeks of recurrent severe neck symptoms, with
numbness in the right arm. Examination revealed spasm with decreased motion and triceps were
decreased. On August 13, 2009 Dr. Fumich reviewed an MRI scan which showed evidence of a
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

4

bulging disc at C5-6, representing a worsening in appellant’s condition due to her repetitive job
activities. On September 24, 2009 he provided an accurate history of appellant’s condition and
injury consistent with that reported by her and noted that she had increased symptoms after
returning to a new limited-duty job, which required repetitive motion of the head, neck and
shoulder. Dr. Fumich stated that appellant’s chair had no arms, placing her shoulder in a
continual gravity traction position all day and she had to turn her head repeatedly. His reports
reflect an understanding of appellant’s light-duty job requirements and the nature of her job
duties. While Dr. Fumich’s reports do not contain a detailed explanation as to how appellant’s
employment activities in her light-duty job were causally related to her claimed conditions; they
suggest, however, that her cervical and right shoulder conditions were at least aggravated by the
required repetitive duties.
On September 2, 2009 Dr. Yokiel provided examination findings and diagnosed shoulder
sprain and dysfunction and cervical radiculopathy. While his report does not contain an opinion
as to the cause of appellant’s diagnosed conditions, it is consistent with appellant’s claim and
Dr. Fumich’s reports.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his or her claim. The claimant has the burden of establishing by the weight
of reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.6 However, it is well established that proceedings under the Act are not
adversarial in nature and while the claimant has the burden of establishing entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.7
The Board notes that, while none of the reports of appellant’s attending physicians are
completely rationalized, they are consistent in describing that she sustained an exacerbation of an
employment-related cervical and right shoulder condition and are not contradicted by any
substantial medical or factual evidence of record. The Office found that her physicians did not
seem to have a clear understanding of her work duties or her physical restrictions; but the Office
did not provide her physicians with a statement of accepted facts which delineated her job
functions and restrictions over the course of her employment. While the reports are not

6

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 6; Dorothy L. Sidwell, 36 ECAB
699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

5

sufficient to meet appellant’s burden of proof to establish her claim, they raise an uncontroverted
inference between her claimed conditions and the identified employment factors and are
sufficient to require the Office to further develop the medical evidence and the case record.8
The hearing representative noted that appellant’s underlying cervical condition was not
an accepted condition in her prior claims, as represented by Dr. Fumich. As noted, however, the
Office accepted her claim under File No. xxxxxx486 for cervical strain, among other conditions.
Dr. Fumich’s reports were based upon a proper factual background.
On remand, the Office should prepare a statement of accepted facts which includes a
description of appellant’s employment history, positions held and functions performed by her in
each position. It should submit the statement of accepted facts to her treating physician, or to a
second opinion examiner, in order to obtain a rationalized opinion as to whether her current
condition is causally related to factors of her employment.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
sustained an injury in the performance of duty.

8

See Virginia Richard, supra note 6; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989). The Board notes that in File No. xxxxxx468, the Office informed the employing establishment
that it intended to obtain a second opinion evaluation in order to evaluate whether appellant’s work restrictions were
adequate and to establish the current status of her accepted conditions. The record does not reflect that the second
opinion evaluation was ever performed.

6

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with this decision.
Issued: March 11, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

